               Case 1:21-cv-05543-LGS Document 8 Filed 08/20/21 Page 1 of 1


                                                                             Joseph H. Mizrahi – Attorney
                                                                             300 Cadman Plaza W, 12th Floor
                                                                                        Brooklyn, NY 11201
                                                                           P: 929-575-4175 | F: 929-575-4195
                                                                           E: joseph@cml.legal | W: cml.legal




                                                       August 19, 2021
                                  Application GRANTED. The initial conference scheduled for August 26,
                                  2021, at 10:50 a.m. is adjourned to September 16, 2021, at 10:50 a.m.
VIA ECF
Hon. Judge Lorna G. Schofield
                              Dated: August 20, 2021
United States District Judge
                                     New York, New York
Southern District of New York
40 Centre Street
New York, NY 10007


       Re: Pascual v. Simply Gum, Inc.; Case No: 1:21-cv-05543-LGS

Dear Judge Schofield,

        The undersigned represents Plaintiff Domingo Pascual (hereinafter “Plaintiff”) in the
above referenced matter.
        The initial conference is set for August 26, 2021, at 10:50 a.m. By way of background,
Plaintiff has recently received the affidavit of service from its process sever and has filed it on the
docket. (#6) Defendant’s answer is set for September 9, 2021. Accordingly, the undersigned is
requesting an adjournment of the upcoming conference, to allow time for Defendant to appear or
otherwise respond to the complaint.

       Thank you for your time and consideration of the above request.



                                                              Respectfully submitted,

                                                              /s/ Joseph H. Mizrahi__
                                                              Joseph H. Mizrahi, Esq.
